— Appeals by defendant from two judgments of the Supreme Court, Kings County (Maraño, J.), both rendered December 22,1980, convicting him of two counts of criminal sale of a controlled substance in the third degree, upon pleas of guilty, and imposing sentences. K Appeals dismissed. 1f Defendant has been released on parole and deported to Panama. Accordingly, his *833appeals should be dismissed (People v Del Rio, 13 NY2d 899; People v Jimenez, 97 AD2d 799). Bracken, J. P., Weinstein, Brown and Niehoff, JJ., concur.